 DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 32 The Humane Society for Seattle/King County 
and
 Animal Control Officers Guild, Pet
itioner. 
Case 
19ŒRCŒ15235
 October 28, 2010
 DECISION AND DIRECTI
ON BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 The National Labor Relations Board has considered 
objectio
ns to and determinative challenges to an election 
held September 29, 2009, and the hearing off
icer™s report 
reco
mmending disposition of them.  The election was 
conducted pursuant to a Stipulated Election Agreement.  
The tally of ballots shows 15 for and 14
 against the Pet
i-tioner, with 2 challenged ballots.    
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 The Board has reviewed the record in light of the e
x-ceptions and briefs, and has adopted the 
hearing officer™s 
findings and re
commendations.
1 I. The Employer operates an animal welfare and plac
e-ment center.  The Animal Control Officers Guild (the 

Petitioner or ACOG) seeks to repr
esent certain of the 
Employer™s advisors, technicians, assistants, co
ordin
a-tors, and rece
ptionists.  At the time of ACOG™s petition, 
it represented one bargaining unit of animal control o
f-ficers, sergeants, veterinary technicians, and adoption 
counselors employed by another employer, King County 

Animal Care and Co
ntrol Shel
ter (KCACC).  After the 
election was conducted on September 29, 2009,
2 the 
Employer filed objections to the election alle
ging, inter 
alia, that ACOG misrepresented to the employees the 
identity of their prospective bargaining representative.  
Accor
ding to 
those objections, ACOG represented to 
employees that they were voting for their own, ind
e-pendent, Seattle H
umane Society (SHS) Union.  
 After ACOG petitioned for an election, around August 
24, the Employer held an all
-staff meeting at which H
u-man Resources
 (HR) Director Tina Leader spoke. There 
had been rumors of a possible closing of KCACC, with 
the poss
ible transfer of animals from KCACC to SHS. At 
the mee
ting, employees expressed concern about a 
KCACC closing and the possibility of KCACC emplo
y-ees clai
ming jobs at SHS if animals were transferred 
there, to the de
triment of SHS employees. It was well 
known that ACOG was the representative of the emplo
y-1 In the absence of exceptions, we adopt, pro forma, the hearing o
f-ficer™s overruling of the two challenged ballots and Objections 5 and 6.
 2 All dates are in 2009.
 ees at KCACC; in fact, KCACC constituted the only unit 

represented by ACOG.
 On August 25, 15
Œ20 SHS employe
es gat
hered for the 
first meeting held to discuss union representation.  E
m-ployee Traci Garcia, ACOG™s agent and the leader of the 

organizing campaign, planned the meeting, and invited 
ACOG™s president, John Diel, to speak.  Diel told e
m-ployees that ACOG w
as there to guide the employees on 
how to form and operate their own union.  Garcia e
m-phasized that SHS would be separate from ACOG, that 
they would have their own SHS union if ACOG was 

voted in, that ACOG would have no involvement wha
t-soever, and that the
y would have their own contract and 
own officers.  Employees Maria Tcruz and Ashley Heller 

seconded Garcia™s statements, saying that SHS would 
have its own union and that ACOG would not be part of 
it.  
 ACOG President Diel testified that there were que
s-
tions about how the SHS employees would be different
i-ated if they became me
mbers of ACOG.  He assured the 
SHS employees that they would not necessarily be in the 
same unit as the animal control officers, that they would 
form their own executive board, and tha
t ACOG would 
be there to give assistance and guide them, but would not 
dictate anything.  During the meeting, employee Jennifer 
Juroch asked Diel whether ACOG would have any part 
in the SHS union.  He replied that for now, if a yes vote 
went through, SHS w
ould be just piggybacking ACOG 
until SHS union got e
stablished.  
 The minutes from the meeting were distri
buted by 
email to employees who provided their email addresses 
at the meeting, and were also placed in the employee 
lounge.  The mi
nutes confirmed tha
t SHS employees 
would have their own union separate from ACOG, and 
stated in relevant part, 
  The KCAC Officers Guild is helping the SHS union 

petition process by sponsoring our petition with the 
NLRB and allo
wing us to use their labor union lawyer 
pro bon
o.  Once the petition has been submitted the 
NLRB holds a secret ballot election at the workplace 
with eligible employees to determine if the union will 
be voted in at the organization, in this case SHS.  When 
and if the SHS union is voted in we will be a 
separate 

independent union, as in separate from the KCAC O
f-ficers Guild and not affiliated with any national or i
n-ternational union organization.  
  The minutes further stated that the SHS union would 
create its own contract and decide ba
rgaining points.  
Upon reviewing the minutes at the hearing, ACOG Pr
es-
ident Diel testified that the author probably meant ﬁsep
a-rate bargaining unit,ﬂ not ﬁseparate independent union,ﬂ 
356 NLRB No. 13
                                                             HUMANE SOCIETY FOR S
EATTLE
/KING COUNTY
 33 but admitted that ACOG did not send e
mployees any 
clarifying correspondence related to the
 minutes.
 On either September 10 or 11, the Employer held a d
e-partmental meeting with e
mployees.  Employee Tcruz 
commented that ACOG was not going to have anything 
to do with them and that they would be a completely 
different union.  HR Director Leader rei
terated that 
ACOG was the petitioner and that there was a diffe
rence 
between a union having sep
arate units and contracts and 
a completely sep
arate union.  Both employees, Tcruz and 
Peter Brodkin, ad
amantly stated, however, that ﬁ[w]e are 
going to be a comp
letely separate union.  ACOG will 

have nothing to do with us.ﬂ  
 On September 11, a second union meeting was held 
with employees.  ACOG President Diel and ACOG A
t-torney Sydney Vinnedge were present, and sample ba
l-lots were passed around.  Diel testified th
at he explained 
at the meeting that ACOG would not be getting involved 
in separate bargaining agreements and units.  Diel stated 

that ﬁ[t]he intention of forming their ba
rgaining unit 
wasn™t to take control of them.  It was to assist them in 
improving thei
r working conditions.ﬂ  Diel further test
i-fied that he said the SHS employees would have their 
own collective
-bargaining agreement separate from 
ACOG members in the King County employees bargai
n-ing unit, their own negotiation committee, their own b
y-laws, a
nd decide on union dues.  Consistent with his 
statements to employees at this meeting, Diel testified at 

hearing that he did not believe SHS employees would 

even participate in the election of ACOG officers.  
 The minutes from this meeting were similarly d
istri
b-uted to employees, and stated in part (emphasis in orig
i-nal):
  Sydney [ACOG Attorney] says that the most common 
thing for the anti
-union campaign to attack is the pet
i-tioning union (which would be King County Animal 
Control Officer™s Guild in our cas
e).  This is a mistake.  
Why? Because we are voting to create our OWN u
n-ion; which leads to the biggest question of this election.  
  What does King County ACOG have to do with the 

union election at SHS? King County is representing 
SHS employees to petitio
n to create a union.  They™re 
representing us by lending us their lawyer (Syd 

Vinnedge) pro
-bono (since SHS employees do not 
have the funds to hire our own lawyer).  We (SHS e
m-ployees) have the choice of joining the ACOG or crea
t-
ing our own union . . 
. ACO
G is representing SHS e
m-ployees by allowing us to piggy
-back off another union 
in order to create OUR OWN union.
  Upon reviewing the minutes at the hearing, Diel again 
testified that the author ﬁhad the terms mixed up,ﬂ and 

used the word ﬁunionﬂ where ﬁbar
gai
ning unitﬂ was 
meant.  ACOG agent Ga
rcia admitted that she misused 
the words union and bargaining unit during the ca
m-paign, but claimed that by the Se
ptember 11 meeting she 
had a better u
nderstanding of the terms.   
 On September 17, the Employer held a
n all
-staff mee
t-ing.  HR Director Leader pr
esented a poster
-sized version 
of the ballot and read the language on it.  Employee 

Tcruz r
etorted that the ballot was not right.  Employee 
Brodkin said that what they were voting on was untrue 
and what Leader was
 holding was false.  Chief Operating 
Officer David Loewe testified that employee Cindy 
Briggs said she had called the NLRB and was informed 
that the ballot wasn™t true and did not represent what they 
would be voting on.  Leader explained that the emplo
y-ees would be voting for representation by ACOG and 
would have a separate agreement, but that that was di
f-ferent from having a separate union.  Other employees 
raised co
ncerns and questions as to what the vote meant 
and whether the vote was for SHS union or AC
OG.  
 On September 23, a final union meeting with emplo
y-ees was held. It is unclear how many employees attended 

this meeting.  Pres
ident Diel testified that during this 
meeting he explained that ACOG was the exclusive re
p-resentative with separate KCACC and
 SHS bargai
ning 
units.  He also discussed how the SHS unit would have to 
decide their own bylaws, dues and bargaining agreement 

and would have their own negotiating committee as well 
as their own executive board to conduct daily business.  
 Employee Brodki
n testified that at a meeting with a 
small group of employees on September 24 or 25, ACOG 

agent Garcia passed out a document that clarified that 
ACOG would be the bargaining representative and that a 

unit consisting only of SHS emplo
yees would be created. 
 There is no evidence of who authored the document or 

whether any other employees received this document.
 HR Director Leader sent ﬁall
-staffﬂ emails on Septe
m-ber 15, 22, and 24 explaining that the employees would 
be voting to be repr
esented by ACOG, the pe
titioning 
bargaining represe
ntative.  Leader testified that despite 
these attempts, no one acknowledged her e
xplanation or 
believed what was on the sample ballot she held up at the 
September 17 meeting.  
 On September 25, ACOG agent Garcia r
esponded to 
Lea
der™s September 24 email, stating (emphasis in orig
i-nal):
  The ACOG is the petitioner but once the vote passes 

and we are certified, the SHS Union we will be sep
a-rate from the ACOG in that we will have our own by
- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 34 laws, elect our own board to re
present us a
nd create our 
own contract.  If you look at the cu
rrent ACOG by
-laws it says bas
ically that we are under them so we can 
utilize their resources since the SHS Union is a new o
r-ganization and will need assistance in the beginning.  
The ACOG will not be invol
ved with the [sic] how the 
SHS U
nion will operate.
  On September 27, the Employer™s CEO, Brenda Ba
r-nette, sent an email to employees asking that they co
n-sider whether ACOG was the way to make changes at 

SHS.  On Septe
mber 29, HR Director Leader emailed 
emp
loyees a link to a third
-party article regarding 
ﬁKCACC Guild™sﬂ petition and reasons the Guild would 

be bad for SHS.
 The election was conducted on Septe
mber 29. Fifteen 
votes were counted for the Pet
itioner, 14 votes were 
counted against, and there were 2
 challenged ballots.
3 The Employer filed 6 o
bjections to the conduct of the 
election. Obje
ctions 1 through 4 alleged that ACOG had 
made material misrepresentations concerning the mea
n-ing of a ﬁyesﬂ vote. 
 A hearing on all of the objections and the challeng
es 
was held before a hearing officer of the Board. At the 
hearing, employees Bro
dkin, Lisa Evans, Tiffany 
Braitsch, Garcia, and Heller all testified that they knew 
that they were voting for ACOG as the bargaining repr
e-sentative.  Brodkin stated that he bas
ed his belief on the 
numerous emails and meetings.  E
mployee Jordan Olsen 
testified that based on the August 25 meeting and discu
s-sions with other employees, they thought they were g
o-ing to have their own separate u
nion, apart from ACOG.  
He testified that
 given the hearsay regar
ding what was 
going on with KCACC, emplo
yees did not want to be 
affiliated with ACOG.  Employee Juroch also testified 
that no one wanted to be under an ACOG union.  She 
explained that those who favored the union found co
m-fort and as
surance believing they could form and ope
rate 
their own union, and have nothing to do with ACOG.  
She also testified that those who unde
rstood that they 
would be represented by ACOG, e
xpressed that they did 
not want to be.
 The hearing officer recommended s
ustaining the E
m-ployer™s objections,
 finding that throughout the ca
m-paign, ACOG agent Garcia repeatedly assured employees 
they would be represented by an SHS Union and that 
ACOG would have nothing to do with the SHS Union.  
Subsequent meetings and minutes,
 the hearing officer 
3 As stated, there are no exceptions to the hearing officer™s reco
m-mendation to overrule the challenges to those 2 ballots.  For purposes 
of this decision, we will assume that these ballots are votes for ACOG, 
making the election 
result 17
Œ14 in ACOG™s favor.
 found, reinforced Garcia™s statements.  The hearing o
f-ficer further found that the co
nfusion engendered by the 
meetings and minutes were not dissipated by the E
m-ployer or ACOG.  Thus, the hearing officer found that at 
least some employ
ees thought that they were voting for 
an SHS Union rather than for ACOG.  ACOG excepts to 
the hearing officer™s recommendations to sustain the 
Employer™s objections.
4  
We agree with the hearing o
f-ficer™s re
commendations based on those findings, for the 
rea
sons set forth below.
 II. The Board™s fundamental objective in represe
ntation 
cases is to ascertain whether the employees in the voting 

unit wish to be represented by a particular labor organ
i-zation or organizations. Achievement of this o
bjective is 
imposs
ible if, when they cast their ballots, the employees 
do not know the identity of the o
rganization that they are 
voting for or against. In this case, there was widespread 

confusion among the unit employees regar
ding whether 
the voting concerned an existing 
union that re
presented 
employees of another employer or a newly organized 
union representing only the unit employees. This distin
c-tion was of critical importance to many unit employees. 
The co
nfusion, moreover, resulted from statements of the 
Petitioner an
d its agents and likely a
ffected the very 
close election result.  The combination of all of the 
above
-described circumstances precludes a finding that a 
majority of the unit employees selected the Petitioner as 
their representative. Accordingly, the ele
ction must be 
set aside.
 The Board has previously set aside ele
ctions conducted 
under circumstances that cr
eated serious doubt over 
whether the employees knew which labor organiz
ation 
their vote addressed. In 
Pacific Southwest Co
ntainer,
 283 NLRB 79 (1987), t
he Board set aside an ele
ction in 
which the ballot contained the name of a local union that 

no longer existed. Prior to the election, as a result of the 

merger of intern
ational unions including the one with 
which the original petitioner was affiliated, the
 original 
petitioner ceased to exist and was included in a much 

larger local union of the international u
nion that resulted 
from the merger. The new local union, in addition to b
e-ing much larger than the original petitioner and covering 
4 ACOG argues that the election should be upheld because the E
m-ployer has taken actions since the election that would affect laboratory 
conditions in a rerun election.  ACOG has a
llegedly filed charges 
against the Employer reg
arding some of those actions.  The postele
c-tion allegations in the charges, however, have no bearing on our dec
i-sion here.  Mor
eover, whether or not ACOG™s charges would affect the 
scheduling of any second election is appropriately left for the R
egional 
Director to resolve, subject to any party™s right to request review by the 
Board, consistent with this Dec
ision and Direction.
                                                                                                                        HUMANE SOCIETY FOR S
EATTLE
/KING COUNTY
 35 a much la
rger geogr
aphical jurisdiction, was ﬁgoverned 
by entirely different officers, its executive board [was] 10 
times larger, and its members [were] su
bject to a new 
constitution and bylaws.ﬂ Id. at 80. The ballot, however, 

contained only the name of the original petitio
ner, not the 
new local into which it had been su
bsumed. At least one 
employee was unaware of the merger when he voted. 

The Board directed a new ele
ction, stating, ﬁ[W]e find 
that the election did not comport with Sec. 9(a) because 
we cannot ascertain that 
a majority of the employees 
intended to designate [the new, merged local] as their 
collective
-bargaining represent
ative.ﬂ Id. at 80 fn. 7.
 In 
Nevada Security Innovations,
 337 NLRB 1108 
(2002), on the other hand, a local union affiliated with, 

but a differe
nt labor organization than, the interv
enor 
sent a letter to the unit employees inviting them to i
n-
spect the local™s financial reports and visit the local™s 
web site, and stating, ﬁ[w]e stand ready to re
present you 
and invite you to be a member of the great
est Local U
n-ion on the West Coast.ﬂ Id. at 1108 (internal quotation 

marks omitted). One week later, the intervenor sent its 
own letter to the unit employees urging them to vote for 
it, without mentioning the local union. Then, a few days 

later, the employe
r sent a letter to the unit employees 
responding to the local union™s letter, stating that the 
local was not on the ballot and that the intervenor was. 
The employer™s letter emphasized that the local and the 
interv
enor were different and distinct organizat
ions. The 
Board™s notice of election clearly listed the intervenor on 
the sample ballot, and the ballots sent to and marked by 
the voters clearly ident
ified the intervenor and did not 
include the local union. Id.
 After the intervenor prevailed in the elect
ion, the e
m-ployer filed an objection based on the local u
nion™s letter 
to the unit employees holding itself out as the proposed 
representative. The Board overruled the obje
ction and 
certified the intervenor:
  [W]e conclude that by the time the ballots were
 cast, 
employees would not reasonably have been confused 
over the identity of the labor organization seeking to 
represent them. Any confusion engendered by [the l
o-cal union]™s letter would have been dissipated by the 
subsequent communications from [the int
ervenor] and 
the Employer, as well as by the Board™s Notice of Ele
c-
tion and the official election ballots. Thus, we conclude 
that the employees knew for which union they were 
voting, and that their right to select their bargaining 
representative was not co
mpromised.  
  [Id. at 1109.] 
  In the case before us, we are unable to conclude that 
the employees knew for which union they were vo
ting. 
They had been told by responsible officials of ACOG 
itself that their union, if they voted for union represent
a-tion, w
ould be separate from ACOG and that ACOG 
would have no involvement whatsoever. The record e
s-tablishes that some employees™ belief in ACOG™s repr
e-sentations was so strong that when the Employer™s HR 
director stated in a meeting that ACOG was the pet
ition-er,
 these employees adamantly insisted in opposition that 
the employees would have a completely separate union 

and that ACOG would have nothing to do with them. 
When, at a subsequent meeting, the HR dire
ctor di
s-played the sample ballot bearing ACOG™s name, so
me 
employees insisted that the ballot displayed was false.
 Significantly, the employee confusion reflected in the 
testimony at the hearing was the result of statements by 

officers and agents of ACOG itself. Moreover, ACOG 
stood to ben
efit from this confusi
on: the unit employees 
were outspokenly opposed to having anything to do with 
the employees of another employer, KCACC, and the 
collective
-bargaining representative of the KCACC e
m-ployees was ACOG. 
 It is true that both the ballot and the Board™s notice of
 election clearly identified ACOG as the petitioner, and 
that an ACOG representative subsequently distributed a 
document clarifying that ACOG would be the bargaining 
representative and a separate unit would be created, 
though the record does not establish 
to how many e
m-ployees the clarifying document was distributed. Five 
employees te
stified that by the time of the election they 
knew that they were voting for ACOG as represent
ative. 
One employee, however, testified that he and other e
m-ployees still thought 
that they were going to have their 
own separate union, apart from ACOG.
 Because of the strong showing of e
mployee confusion 
over the identity of the organization seeking represent
a-tive status and the importance of the identity of the o
r-ganization to this p
articular group of voters, because of 
the closeness of the vote, and because the conf
usion was 
created by ACOG™s own conduct, we cannot conclude 

that a majority of the emplo
yees selected ACOG as their 
representative. See
 Pacific Southwest Container,
 283 
NLRB at 80 fn. 7.
5   5 Our dissenting colleague argues that this case is governed by 
Mid-
land National Life Insurance Co.
, 263 NLRB 127 (1982), and not 
Pa-
cific Southwest Container
, supra. In the latter decision, however, the 
Board distinguished b
etween the issue addressed in 
Midland,
 whether 
false statements in campaign propaganda may serve as grounds for 
setting aside an election, and the question of whet
her the Board is able 
to ascertain that a majority of the employees in fact designated a pa
rtic-ular union as their representative. 283 NLRB at 80 fn. 7. The latter 
inquiry, the Board held in 
Pacific Southwest Container
, does not impl
i-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 36 Our dissenting colleague asserts that communications 
to employees from the Employer and ACOG subs
equent 
to ACOG™s repeated misstatements about the ide
ntity of 
the union would have been sufficient to dissipate the 
confusion produced by th
e Petitioner™s statements by the 
time of the election. The relevant communications i
n-clude emails from the Employer to employees on Se
p-
tember 15, 22, and 24, the September 17 all
-staff meeting 
at which the Employer™s HR director displayed a poster
-size sam
ple ballot, and union meetings held on Septe
m-ber 23 and 24 or 25. The dissent argues that on the basis 

of these communic
ations, reasonable employees would 
have concluded that ACOG would be their represent
ative 
if they voted for representation, but they wou
ld constitute 

a separate bargaining unit and a separate, autonomous 
division within ACOG. 
 Even if reasonable individuals might have reached the 
conclusions suggested by the dissent, that does not e
x-clude the likelihood that a significant number of emplo
y-ees reasonably remained confused about the true n
ature 
of the union on the ballot.  Indeed, it is clear from the 
record that confusion in fact persisted among the e
m-ployees.  At the September 17 all
-staff meeting, despite 
the Employer™s September 15 email m
essage and the HR 
director™s display of an enlarged sample ballot, emplo
y-ees insisted that their vote for represe
ntation was for a 
union separate and independent from ACOG. Whether 
the later communic
ations relied on by the dissent might 
have achieved great
er success is highly speculative, e
s-
pecially since the record does not reflect that many e
m-ployees attended the union meetings at which clarific
a-tions were offered. The record does show, however, that 
at least some conf
usion remained through the election. 
As d
escribed, more than one employee thought at the 
time of the election that the voting was for or against a 
union other than ACOG. In those circumstances, we ca
n-not agree that the employer and union communications 
dissipated the effect of ACOG™s earlier 
misstatements 
about the identity of the Petitioner sufficiently for us to 

conclude that the employees who voted ﬁyesﬂ were vo
t-ing for representation by ACOG.
6  As a result, and co
n-cate the issue address
ed in 
Midland
 and the result is not governed by 
Midland.
 The dissent also argues that 
Suburban Newsp
aper Publications,
 230 
NLRB 1215 (1977), was overruled by 
Midland.
 In reaching our dec
i-sion today, we do not rely on 
Suburban Newspaper Publications,
 and to
 the extent that the hearing officer relied on it, we do not adopt her r
e-port.
 6 A crucial distinction between this case and 
Nevada Security Inn
o-
vations, 
supra, upon which the dissent principally relies for this point, is 
that the source of the misinformat
ion in that case was a third party, 
while in this case it was ACOG itself. Setting aside an election based 
on third
-party conduct raises serious i
ssues of fairness. For example, in 
Phoenix Mechanical,
 303 NLRB 888 (1991), the Board d
eclined to set 
sidering that a change of just two votes would change the 
election result, w
e cannot certify the ACOG as the repr
e-sentative of the employees.
 DIRECTION
 It is directed that the Regional Director for R
egion 19 
shall, within 14 days from the date of this Dec
ision and 
Direction, open and count the ballots of employees As
h-ley Heller an
d Christy Thomson.  The R
egional Director 
shall then serve on the parties a revised tally of ballots, 
including the count of the ballots named above. If the 
revised tally shows that the Petitioner r
eceived a majority 
of the valid votes cast, the Regional D
irector is directed 
to set aside the election and order a new election, at such 

time as the Regional Director deems a
ppropriate.  If the 
revised tally shows that the Petitioner did not receive a 
majority of the valid votes cast, the Regional Director 
shall
 issue a certification of results of election.  
  MEMBER 
BECKER
, dissenting.
 Contrary to my colleagues and the hearing officer, I 
would overrule the Employer™s Obje
ctions 1 through 4 
asserting essentially that the Petitioner, Animal Control 

Officers Guild 
(ACOG), made misrepresentations to unit 
employees suggesting that a majority vote in favor of 
representation would result in the employees being re
p-resented by a union consisting only of Humane Society 
employees.  I would overrule the objection for two re
a-sons.
 First, the evidence here establishes ﬁthat by the time 
the ballots were cast, employees would not reasonably 
have been confused over the identity of the labor organ
i-zation seeking to represent them.ﬂ  
Nevada Security I
n-novations
, 337 NLRB 1108, 1109 
(2002) (holding that 
subsequent communications dissipated effect of ﬁletter 

sent to employees by an affiliate of the Intervenor mi
s-
represent[ing] that the affiliate would be appearing on the 
ballotﬂ).  The ev
idence reveals the following clarifying 
comm
unic
ations.  On September 17, 12 days before the 
election, the Employer held a meeting of all staff at 
which its human resources director presented a poster
-sized reproduction of the ballot and read it aloud.  She 
explained that the employees would be voting f
or repr
e-sentation by ACOG.  At the final union organizing mee
t-ing held on September 23, 6 days before the ele
ction, 
ACOG™s president clarified to e
mployees that ACOG 
would be the employees™ bargaining represent
ative.  The 
aside an
 election based on conduct of a third party that might have 
created confusion about the identity of the petitioner, e
xplaining that it 
ﬁaccords less weight to conduct by a nonparty.ﬂ Id. at 888. This was 
undoub
tedly among the ﬁcircumstancesﬂ considered by 
the Board in 
Nevada Security
 in declining to set aside the election, 337 NLRB at 
1109, though it was not specifically articulated.
                                                                                                                                                                                            HUMANE SOCIETY FOR S
EATTLE
/KING COUNTY
 37 very next day, the Employer sent a
n email message to all 
employees making the same point: that employees would 
be voting for ACOG as their bargaining represe
ntative.  
Indeed, the Employer had a
lready sent a similar email 
message to all employees on September 22.  On Septe
m-ber 25, the lead 
employee union activist reiterated this 
point at an employee meeting.  Further dispe
lling any 
doubt was the Board™s notice of election clearly na
ming 
ACOG on the sample ballot.  Finally, of course, it is u
n-disputed that the official ele
ction ballots marked
 by every 
voter plainly stated that employees were voting for 
ACOG as their bargaining representative.  
 Any confusion engendered earlier in the election ca
m-paign as to whether employees were voting to create and 

be represented by their own union rather th
an to be re
p-resented by ACOG was dissipated, as in 
Nevada Security 

Innovations
, supra, by both the union™s and employer™s 
subsequent communications as well as by the Board™s 

notice of election and the official election ballots.  Id., 
337 NLRB at 1109 (appl
ying objective standard and 
finding e
mployees not reasonably confused as to which 
union they were voting for in light of clarification by 

both parties and official Board doc
uments).  Having seen 
the poster
-sized reprodu
ction of the ballot, been told by 
both the E
mployer and the Union that they were voting 
to be represented by ACOG, possibly having read the 
Board™s election notice, and certainly having read the 
unambiguous ballot, employee
-voters could not reason
a-bly have believed that a yes vote would do an
ything ot
h-er than desi
gnate ACOG as their representative.
1    In light of the Union™s clarifications, the E
mployer™s 
explanations, and the Board™s off
icial notice and ballot, 
reasonable employees would have understood the U
n-ion™s earlier representations to
 be what they were
Špro
mises that ACOG would grant the unit the greatest 
poss
ible autonomy.  ACOG might well have kept those 
promises by, for example, creating a separate division for 
the Humane Society e
mployees, permitting them to elect 
their own officers
, select their own stewards, and negot
i-ate their own collective
-bargaining agreement.  After 
crea
ting such an autonomous division, ACOG might 
1 The testimony of voters cited by my colleagues concerning their 
subjective understan
ding of the implications of a yes vote 
should be 
discounted.  Such testimony may show that i
ndividual voters remained 
confused, but our standard is an objective not a subjective sta
ndard, and 
the evidence here clearly shows that no voters could reasonably have 
remained co
nfused about what they 
were voting for.  See 
Cambridge 
Tool & Mfg. Co.
, 316 NLRB 716 (1995) (Board applies objective test 
to determine whether the conduct of a party to an election has the te
n-
dency to interfere with emplo
yees™ free choice).  Moreover, the fact 
that of the six em
ployees who testified, five stated that they understood 
that they were voting to be represented by ACOG and only one r
e-mained confused strongly suggests that the remaining co
nfusion was 
not reasonable under the circu
mstances that existed here. 
 even have severed the division as an autonomous local, 
which could have successfully demanded that the E
m-ployer co
ntinue to recognize it as ACOG™s successor 
under the standards for finding ﬁsubstantial continuityﬂ 

applied in 
Raymond F. Kravis Center for the Performing 

Arts
2 and similar Board decisions, 
or even petitioned the 
Board to amend the original certification t
o name the 
new, auton
omous organization.
3  If a union does not keep 
such pro
mises and especially if a union never intended to 
keep such promises, it should suffer the consequences 
both in bargaining, when it may confront a lack of e
m-ployee support, and at 
the polls after the filing of a dece
r-tification petition.  The Board should not and need not 
police such promises, and certainly not through obje
c-tions to an ele
ction occurring before the promised actions 
could be taken. 
 Second, I would hold that the alle
ged misrepresent
a-tion at issue here should be evaluated under 
Midland 
National Life Insu
rance
, 263 NLRB 127 (1982), and 
make clear that 
Suburban Publications
, 230 NLRB 1215 
(1977), cited by the hearing officer, was ove
rruled by 
Midland
.  In 
Suburban Publications
, the Board held in 
1977 that an
 election should be set aside when a union 
that had filed a pet
ition to jointly represent employees 
together with a separate union erroneously represented to 
employees that it would be the sole represe
ntative after 
certification.  But 5 years later, in 198
2, the Board held 
in 
Midland:  
ﬁwe rule t
oday that we will no longer probe 
into the truth or falsity of the parties™ campaign stat
e-ments, and that we will not set elections aside on the b
a-sis of mi
sleading campaign statements.ﬂ  Id. at 133.  The 
exception 
to this general rule created in 
Midland
, for 
forged documents, has no application 
here.  The holding 
in 
Midland
 was based on the entirely appropriate premise 
that employees are capable of assessing campaign repr
e-sentations.  Id. at 132
Œ133.  If anything, t
hat premise is 
more true here than in ordinary cases of campaign pro
m-ises and charges, b
ecause here the simple fact that a yes 
vote would result in re
presentation by ACOG was plainly 
stated on the Board™s official election notice and on the 

ballot.
 While t
he hearing officer observed that the Board d
e-clined to apply 
Midland
 in 
Nevada Security Innovations
, in fact, the Board ove
rruled the objection in the latter 
case as e
xplained above.  Moreover, the Board in 
Nevada 
Security Innovations
 based its decision no
t to apply 
Mid-2 351 NLRB 
143, 145, 147
Œ148 (2007) (employer™s bargaining obl
i-gation r
emains following merger creating a new local so long as it does 
not result in changes sufficiently dramatic to alter the union™s identity), 
enfd. 550 F.3d 1183
 (D.C. Cir. 2008).
  3 See Board Rules
 and Regulations Sec. 102.60(b) (labor organiz
a-tion may file a petition for amendment of certification).  
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 38 land
 on the holding in 
Pacific Sout
hwest Container
, 283 
NLRB 79 (1987), not 
Suburban Publications
.  My co
l-leagues rely exclusively on 
Pacific Southwest
, but 
Pacif-ic Sout
hwest
 was not, in fact, a misrepresentation case.  
Rather, in 
Pacific Sou
thwest
, after the petition was filed, 
the petitioning union merged with a new, larger labor 
organization with different officers, constitution, bylaws, 
and geographic jurisdiction.  The resulting problem was 

thus not a party™s misrepresentation of the effe
ct of the 
vote, but rather, as explained in 
Nevada Security Innov
a-tions
, that ﬁthe correct, surviving labor organization was 
not listed on the ballot.ﬂ  337 NLRB at 1108.  Thus, the 
Board made clear in 
Pacific Southwest 
that the hearing 
officer had correct
ly distinguished 
Midland
 because it 
was ﬁnot setting aside the electionﬂ based on any misre
p-resentation.  283 NLRB at 80 fn. 7.  Rather, the Board 
based its holding on the premise ﬁthat the correct labor 
organization must be listed on the ballot.ﬂ  Id. at 
80 and 
fn. 7.  The instant case and the earlier 
Nevada S
ecurity 
Innovations 
case are both distinguishable from 
Pacific 
Southwest
 on the simple but fu
ndamental grounds that 
the Board™s notice of election and election ballots acc
u-rately stated the choice bei
ng presented to employees.  
The holding in 
Security Innovations
 thus in no way su
g-gests that misrepresentations concerning the effect of 
employees™ vote should not be treated under the 
Midland
 standard.  Because, as explained above, there is no re
a-son grou
nded in policy not to do so, I would apply 
Mid-land
 here and dismiss the objections for that reason as 
well.      
   